DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11, 15-21, 26, and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2012/0077438) and Eichelberger et al. (US 2011/0188236), and further in view of Shoulders (US 2021/0045485).
Referring to Claim 10, Jung teaches a communications accessory 100 (fig. 1) for use with a motorcycle helmet 10 (fig. 1) having an inside surface and an outside surface, comprising:
a housing 110 (fig. 1);
a device secured to a helmet comprising a clamp member secured to a helmet for engaging the outside of the helmet (paragraph 32 which describes clamp member 111 of fig. 5 secured to a helmet),
an engagement member positioned on said clamp member (see 114 of fig. 5);
a mating engagement member positioned on said housing to snappingly engage and secure said housing to said device (see 118 of fig. 5 connectable to 114 and paragraph 40 which describes the locking hook 118 deformed and restored while passing through the locking hole 114 which describes the snapping engagement when 118 is inserted into 114), whereby said housing may be secured to the helmet (see housing 110 secured to helmet 10 in fig. 1);
a wireless communication system (see 150 of fig. 2), having an audio input and an audio output (see input and output between control unit 160 and unit 111 containing speaker and microphone 130 and 120 of fig. 2), said wireless communication system being secured to said housing (see system inside of 110 in fig. 2), said wireless communication system being configured to connect to the audio system in a smart phone (paragraph 23 which shows Bluetooth headset used to call over a mobile phone);
a first connective system for connecting said audio output to a sound producing member located on said helmet (see output from 160 to speaker 130 in fig. 2 and wires connected to ear speakers 130 in fig. 4); and
a second connective system for connecting said audio input to a microphone located on said helmet (see input from microphone 120 to 160 in fig. 2 and microphone 120 in fig. 4).
Jung does not teach the device as a clip adapted to be secured to a helmet, said clip comprising a tongue member for engaging the inside surface of the helmet, the clamp member frictionally engaging the outside of the helmet, and a securement member for securing said tongue member to a clamp member; and a light-emitting device positioned within said housing, said light-emitting device being positionable to direct light forward from said helmet when said housing is secured to said helmet, whereby objects may be viewed by an individual while the area in front of the user is also visible to the user. Eichelberger teaches the device as a clip 78 (fig. 7) adapted to be secured to a helmet 84 (fig. 7), said clip comprising a tongue member for engaging the inside surface of the helmet (see end of curved part of 78 in figs. 7 and 8 where the end is on the inside of helmet 84), the clamp member frictionally engaging the outside of the helmet (see 20 of fig. 7 which rubs against the outside of helmet 84 when the device is slid on the helmet, where the rubbing of the clamp 20 to the helmet is the frictionally engaging), and a securement member for securing said tongue member to a clamp member (see 78 attached to 26 in fig. 8 by way of securement member 84 wherein when the member 84 is fully screwed in, 78 and 26 are secured together and also noting that a skilled artisan would be able to replace the bolts of Jung with the clip of Eichelberger in order to detachably remove the device 100 of Jung from helmet without affecting the operability of the device in any way); and a light-emitting device positioned within said housing (see LED 50 of fig. 2), said light-emitting device being positionable to direct light forward from said helmet when said housing is secured to said helmet, whereby objects may be viewed by an individual while the area in front of the user is also visible to the user (see fig. 6 where the light emitting device is attached to the helmet and pointed in a horizontal direction and the light being pointed forward lights up any objects in front of the user). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Eichelberger to the device of Jung in order to increase the safety and convenience of a head protection device.
The combination of Jung and Eichelberger does not teach wherein the clamp member comprises a frictional member comprising a rubber-like material, said frictional member configured, positioned and dimensioned to bear against the outside surface of the helmet. Shoulders teaches wherein the clamp member comprises a frictional member comprising a rubber-like material (see paragraph 20 which shows the clamp pad 34 of fig. 4 to be rubber), said frictional member configured, positioned and dimensioned to bear against the outside surface of the helmet (see paragraph 15 which shows that the clamp 16 of fig. 3 is on the outer brim of the helmet 22 where the outer brim is the outside surface which shows a rubber clamp member on the outside surface of the helmet). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Shoulders to the modified device of Jung and Eichelberger in order to enable the user to increase durability of the more delicate attachments to a helmet.
Referring to Claim 11, Jung also teaches electronic circuitry coupled to said wireless communication system (see control unit 160 connected to Bluetooth module 150 in fig. 2), said wireless communication system being further configured to communicate directly with other similarly configured communications accessories (see control unit 160 connected to accessories 120, 130, 140, and 170 in fig. 2), whereby the wireless communications system provides a wireless intercom function (see paragraph 42 which shows a Bluetooth headset with an intercom function and communicating with other motorcycle riders with similar headsets); and
first and second electrical button switches (see push button 170 and jog dial 140 of fig. 2 and paragraph 44 which shows that both the push button and jog dial act as push buttons), said electrical button switches being coupled to said electronic circuitry (see 140 and 170 connected to 160 in fig. 2), said electronic circuitry being configured to make a command input determination by sensing whether an actuated electrical button switch is closed for a short period of time (see paragraph 48 which shows push button pushed for shorter than the pairing setting time), or for a relatively long period of time (see paragraph 52 which shows the push button pushed for longer than 12 seconds), and wherein the electronic circuity is configured to perform different commands in response to different command input determinations to control the operation of said wireless communication (see paragraph 48 which shows the button pushed for a short time setting the headset to dialing mode) and other functionalities (see paragraph 52 which shows the push button pushed for a long time making the device output a beep through the speaker).
Referring to Claim 15, Jung also teaches a communications accessory system 110 (fig. 2) for deployment on a plurality of helmets (see paragraph 27 which shows the Bluetooth headset pairing and communicating with other Bluetooth headsets which implies other headsets on other helmets), said system comprising at least two communications accessories utilized by at least two users, creating at least a two way communication (see paragraph 27 which shows a Bluetooth headset communicating with another Bluetooth headset which shows the at least two communications accessories and at least two users and the intercom call is the two way communication).
Referring to Claim 16, Jung teaches a communications accessory system 110 (fig. 2) for deployment on a helmet (paragraph 32 which describes clamp member 111, which is part of accessory system 110, secured to a helmet), said system comprising a plurality of communications accessories (see speaker 130, microphone 120, jog dial 140, and push button 170 of fig. 2, all of which are communications accessories) for attachment to a respective motorcycle helmet (see paragraph 31 which shows headset body 110 with clamp unit 111 and paragraph 32 which shows clamp unit attached to helmet 10), each of said communications accessories comprising:
a chassis 110 (fig. 1);
a clamp adapted to be secured to a helmet (paragraph 32 which describes clamp member 111 of fig. 5 secured to a helmet);
a mating engagement member positioned on said chasses to secure said chasses to said clamp (see 118 of fig. 5 connectable to 114 and paragraph 40 which describes the locking hook 118 deformed and restored while passing through the locking hole 114 which describes the engagement when 118 is inserted into 114), whereby said communications accessory may be secured to a respective helmet (see housing 110 secured to helmet 10 in fig. 1);
a wireless communications system (see 150 of fig. 2), having an audio input and an audio output (see input and output between control unit 160 and unit 111 containing speaker and microphone 130 and 120 of fig. 2), said wireless communication system being secured to said chassis (see system inside of 110 in fig. 2), said wireless communication system being configured to connect to the audio system in a smart phone (paragraph 23 which shows Bluetooth headset used to call over a mobile phone), said wireless communication system being further configured to communicate directly with other similarly configured communications accessories (see control unit 160 connected to accessories 120, 130, 140, and 170 in fig. 2), whereby the wireless communications system provides a wireless intercom function (see paragraph 42 which shows a Bluetooth headset with an intercom function and communicating with other motorcycle riders with similar headsets);
a first connection member for connecting said audio output to a sound producing member located on said helmet (see output from 160 to speaker 130 in fig. 2 and wires connected to ear speakers 130 in fig. 4); and
a second connection member for connecting said audio input to a microphone located on said helmet (see input from microphone 120 to 160 in fig. 2 and microphone 120 in fig. 4);
electronic circuity coupled to said wireless communications system (see communications system 150 coupled to control unit 160 in fig. 2); and
first and second electrical button switches (see push button 170 and jog dial 140 of fig. 2 and paragraph 44 which shows that both the push button and jog dial act as push buttons), said electrical button switches being coupled to said electronic circuitry (see 140 and 170 connected to 160 in fig. 2), said electronic circuitry being configured to make a command input determination by sensing whether an actuated electrical button switch is closed for a short period of time (see paragraph 48 which shows push button pushed for shorter than the pairing setting time), and/or for a relatively long period of time (see paragraph 52 which shows the push button pushed for longer than 12 seconds), and/or two electrical button switches are pushed simultaneously (see paragraph 44 which shows push button and jog dial pushed simultaneously), and wherein the electronic circuity is configured to perform different commands in response to different command input determinations to control the operation of said wireless communication (see paragraph 48 which shows the button pushed for a short time setting the headset to dialing mode) and other functionalities (see paragraph 44 which shows turning power on and off after push button and jog dial is pushed simultaneously and paragraph 52 which shows the push button pushed for a long time making the device output a beep through the speaker).
Jung does not teach a system for deployment on and attachment to a plurality of helmets. Eichelberger teaches a system for deployment on and attachment to a plurality of helmets (see clip 78 attached to helmet 84 in fig. 7 noting that a skilled artisan would be able to replace the bolts of Jung with the clip of Eichelberger in order to detachably remove the device 100 of Jung from helmet without affecting the operability of the device in any way and this enables the device to be operable on a plurality of helmets due to its detachability). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Eichelberger to the device of Jung in order to increase the safety and convenience of a head protection device.
Referring to Claim 17, Jung also teaches said functionalities consisting of one or more functionalities in the group consisting of said intercom function (see paragraph 50 which shows the intercom function activated after jog dial is pushed for a long period of time), and turning the accessory on and off (see paragraph 44 which shows turning power on and off after push button and jog dial is pushed simultaneously).
Referring to Claim 18, Jung teaches wherein said functionalities consist of one or more functionalities in the group consisting of said intercom function (see paragraph 50 which shows the intercom function activated after jog dial is pushed for a long period of time), turning a light emitting device on and off (see paragraph 50 which shows a light emitting red lamp after jog dial and push button pushed), and turning the accessory on and off (see paragraph 44 which shows turning power on and off after push button and jog dial is pushed simultaneously), communicating between rider-to-rider or rider-to-passenger (see paragraph 42 which shows a Bluetooth headset with an intercom function and communicating with other motorcycle riders with similar headsets), intercom talk hands free, listening to music, listening to voice instructions from GPS navigation, and noise cancelation (no patentable weight to the last several functionalities since “or” was used).
Eichelberger teaches a light-emitting device positioned on said chassis (see LED 50 of fig. 2), said chassis with said light-emitting device being positionable to direct light forward from said helmet when said chassis is secured to said helmet, whereby objects may be viewed by an individual while the area in front of the user is also visible to the user (see fig. 6 where the light emitting device is attached to the helmet and pointed in a horizontal direction and the light being pointed forward lights up any objects in front of the user). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Eichelberger to the device of Jung in order to increase the safety and convenience of a head protection device.
Referring to Claim 19, Jung also teaches a rotary knob configured to control the volume on said wireless communications system (see paragraph 26 which shows the volume up and down as the jog dial rotates).
Referring to Claim 20, Jung also teaches a third electrical button switch with an actuating surface positioned proximate the center of said rotary knob (see paragraph 36 which shows a jog dial which can operate as a rotary or push operation), said third electrical button switch being coupled to said electronic circuitry (see 140 connected to 160 in fig. 2), said third electrical button switch being configured to, together with said first and second electrical button switches (see 170 of fig. 2 as the first button and the reset button described in paragraph 37 as the second button), control the operation of the functionalities of said wireless communications accessory (see paragraph 50 which shows the intercom function activated after jog dial is pushed for a long period of time and paragraph 44 which shows turning power on and off after push button and jog dial is pushed simultaneously).
Referring to Claim 21, Jung also teaches making a command input determination by sensing which, if any, of the first, second and third electrical button switches is closed for a short period of time, or for a relatively long period of time, and wherein the electronic circuitry is further configured to perform different commands in response to different command input determinations to control the operation of said wireless communications accessory functionalities (see paragraph 48 which shows the button pushed for a short time setting the headset to dialing mode and paragraph 52 which shows the push button pushed for a long time making the device output a beep through the speaker).
Referring to Claim 26, Eichelberger teaches a first jaw member for engaging an inside surface of a helmet (see 78 against inner part of helmet 84 in fig. 7), and a second jaw member for engaging an outside surface of a helmet (see 78 against outer part of helmet 84 in fig. 7). The combination of Jung and Eichelberger does not teach at least one bolt securing said first jaw member to said second jaw member. Shoulders teaches at least one bolt securing said first jaw member to said second jaw member (see paragraph 16 which describes screw 38 passing through hole 40 of lower jaw and screw 42 passing through hole 44 of upper jaw and screwing into each other to mount onto helmet 14 as shown in fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Shoulders to the modified device of Jung and Eichelberger in order to enable the user to increase durability of the more delicate attachments to a helmet.
Referring to Claim 30, Eichelberger also teaches said clamp member defining a socket (see hold in the middle of 26 in fig. 8) and said engagement member defining a plug configured and dimensioned to mate with said plug (see 84 of fig. 8 which is the plug), wherein the securement member can be tightened to secure said tongue member to said clamp member (see 84 of fig. 8 wherein when 84 is fully screwed in, clamp and tongue (78 and 26) are secured together).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, Eichelberger, and Shoulders, and further in view of Jaeger et al. (US 2018/0192724).
Referring to Claim 13, the combination of Jung, Eichelberger, and Shoulders does not teach the first and second connective systems are electrical connectors, comprising a pair of cables with respective connectors associated with the helmet said respective connectors mating with a pair of mating connector receiving electrical connectors mounted on said housing. Jaeger teaches the first and second connective systems are electrical connectors, comprising a pair of cables with respective connectors associated with the helmet said respective connectors mating with a pair of mating connector receiving electrical connectors mounted on said housing (see paragraph 136 which shows audio jack 476 on helmet connecting to a microphone where microphone connects to audio system via audio jack by cord 462 of fig. 13B and jack 478 is also part of helmet as shown in paragraph 136 and connects to speakers 480 by cable as shown in fig. 13B). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Jaeger to the modified device of Jung, Eichelberger, and Shoulders in order to increase the hands-free capabilities of a user while wearing a helmet.

Claim(s) 23, 24, 25, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, Eichelberger, and Shoulders and further in view of Yamamoto (US 2010/0171695).
Referring to Claim 23, Jung teaches the third electrical button switch positioned to the side of the electrical button switch (see 140 of fig. 4 which is the third button switch positioned to the side of button switch 170 shown in fig. 5). Yamamoto teaches the button switches as first and second button switches positioned one above the other (see 33 as the first button positioned above second button 34 in fig. 3 also showing a rotary dial 35 positioned to the side). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Yamamoto to the modified device of Jung, Eichelberger, and Shoulders in order to enable the user to more easily operate an object where buttons are not always visibly accessible to the user.
Referring to Claim 24, Eichelberger teaches a first jaw member for engaging an inside surface of a helmet within said helmet (see 78 against inner part of helmet 84 in fig. 7), and a second jaw member for engaging an outside surface of a helmet (see 78 against outer part of helmet 84 in fig. 7). Shoulders teaches at least one bolt securing said first jaw member to said second jaw member (see paragraph 16 which describes screw 38 passing through hole 40 of lower jaw and screw 42 passing through hole 44 of upper jaw and screwing into each other to mount onto helmet 14 as shown in fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Shoulders to the modified device of Jung and Eichelberger in order to enable the user to increase durability of the more delicate attachments to a helmet.
Referring to Claim 25, Jung teaches the third electrical button switch positioned to the side of the electrical button switch (see 140 of fig. 4 which is the third button switch positioned to the side of button switch 170 shown in fig. 5). Yamamoto teaches the button switches as first and second button switches positioned one above the other (see 33 as the first button positioned above second button 34 in fig. 3 also showing a rotary dial 35 positioned to the side) and horizontally offset with respect to each other (see buttons 33 and 34 in fig. 3 horizontally offset from each other). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Yamamoto to the modified device of Jung and Eichelberger in order to enable the user to more easily operate an object where buttons are not always visibly accessible to the user.
Referring to Claim 28, Jung teaches a rotary knob configured to control the volume on said wireless communications system (see paragraph 26 which shows the volume up and down as the jog dial rotates), wherein each of said communications accessories further comprises a third electrical button switch positioned proximate the center of said rotary knob (see paragraph 36 which shows a jog dial which can operate as a rotary or push operation), said third electrical button switch being coupled to said electronic circuitry (see 140 connected to 160 in fig. 2), said third electrical button switch being configured to, together with said first and second electrical button switches (see 170 of fig. 2 as the first button and the reset button described in paragraph 37 as the second button), control the operation of the functionalities of said wireless communications accessory (see paragraph 50 which shows the intercom function activated after jog dial is pushed for a long period of time and paragraph 44 which shows turning power on and off after push button and jog dial is pushed simultaneously), wherein said third electrical button switch is positioned to the side of the electrical button switch (see 140 of fig. 4 which is the third button switch positioned to the side of button switch 170 shown in fig. 5), and wherein said electronic circuitry is controlled by manual controls consisting of said first, second, and third electrical button switches and said rotary knob (see paragraph 50 which shows the intercom function activated after jog dial is manually pushed for a long period of time and paragraph 44 which shows turning power on and off after push button and jog dial are manually pushed simultaneously and the reset button in paragraph 37 also requiring manual pushing). Yamamoto teaches the button switches as first and second button switches positioned one above the other (see 33 as the first button positioned above second button 34 in fig. 3 also showing a rotary dial 35 positioned to the side) and horizontally offset with respect to each other (see buttons 33 and 34 in fig. 3 horizontally offset from each other). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Yamamoto to the modified device of Jung and Eichelberger in order to enable the user to more easily operate an object where buttons are not always visibly accessible to the user.
Referring to Claim 29, Jung also teaches the third electrical button switch activated by pushing said rotary knob (see paragraph 36 which shows a jog dial which can operate as a rotary or push operation).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, Eichelberger, and Shoulders and further in view of Kroupa (US 2014/0105441).
Referring to Claim 31, the combination of Jung, Eichelberger, and Shoulders does not teach the engagement member further comprising an upper and lower stud, and the mating engagement member further comprising an upper and lower notch, wherein the upper and lower studs engage with the upper and lower notch, respectively.
Kroupa teaches the engagement member further comprising an upper and lower stud, and the mating engagement member further comprising an upper and lower notch, wherein the upper and lower studs engage with the upper and lower notch, respectively (see upper stud 32 engaged with notch in 35 of fig. 6A and lower studs 30 engaged with notches 31 in fig. 7A and more detailed in paragraph 46 further noting that a skilled artisan would be able to implement the hooks and grooves of Kroupa to the devices of either Jung or Eichelberger without affecting operability). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kroupa to the modified device of Jung, Eichelberger, and Shoulders in order to better secure the electronics device to a user while using hands free operation.

Claim(s) 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, Eichelberger, and Shoulders, and further in view of Waters (US 2014/021896).
Referring to Claim 32, the combination of Jung, Eichelberger, and Shoulders does not teach a plurality of light emitting diodes positioned behind a lens member, said lens member positioned within said housing. Waters teaches a plurality of light emitting diodes positioned behind a lens member, said lens member positioned within said housing (see fig. 8 which shows multiple modules 200 with LEDs 230 and paragraph 130 which shows the modules as removable and also noting that since “lens member” is not specifically defined in the specification, the rounded portion of light 230 serves as the lens member and is part of housing 200). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Waters to the modified device of Jung, Eichelberger, and Shoulders in order to better improve and expand the safety features of a helmet.
Referring to Claim 33, Waters also teaches the light emitting diodes emitting light visible from the rear of the light emitting device, improving visibility of the user (see fig. 8 where the lights are on opposite sides of the helmet making at least one of the lights visible from the rear).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 30, there is no mention in the specification of a socket or plug. Therefore, the examiner cannot establish what exactly in the drawings are either the socket or plug since there is no mention of either term in the specification.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-11, 13, 15-21, 23-26, and 28-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648